Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 09/06/2019.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 09/06/2019 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 09/06/2019 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahad (US PGPUB 2016/0350173, hereinafter Ahad), in view of Brown et al. (US PGPUB 2019/0207969, hereinafter Brown).
As per as claim 1, Ahad disclose:
A computer-implemented method implemented in a database system within an on- demand computing services environment, the method comprising: 
 	retrieving from the database system a metric data stream for a plurality of metrics, each metric measuring a respective computing characteristic, the metric data stream including a plurality of values for each of sequence of time intervals, each value corresponding with a respective one of the metrics (Ahad, e.g., [0016-
 	 determining, using one or more processors, a plurality of metric correlation matrices for the metrics, each metric correlation matrix associated with a respective time period in the metric data stream, each time period including a respective plurality of the time intervals (Ahad, e.g., [0016-0017], “…a polling interval value, a minimum measure of the metric, a soft limit for the metric, a maximum for the metric, a duration of consecutive occurrences of the anomaly, a start time when the seasonal bound is valid, and an end time when the seasonal bound is valid” and further [0090], “…computes the trends and seasonal variation in metrics and resource usage of each component for each metric for each interval (e.g. hourly) for each period (e.g. weekly) for normal system operations where user-defined bounds are met more than a certain percentage of the time…”); 
 	selecting, using one or more processors, a subset of comparison metric correlation matrices from the plurality of metric correlation metric matrices (Ahad, e.g., [0016-0017] and [0090], “…computes usage of each component for each metric for 
 	  determining a designated anomaly score for a designated time period, using one or more processors, by comparing a designated metric correlation matrix associated with the designated time period with the selected subset of comparison metric correlation metric matrices (Ahad, e.g., [0016-0018], “…measure of the metric, a soft limit for the metric, a maximum for the metric, and a minimum consecutive readings value defining a minimum number of occurrences of the anomaly. Detecting the anomaly event may include determining whether the value of the metric satisfies the anomaly bound…when the anomaly event is detected for the duration and is detected after the start time and before the end time…analyzing time series data of log files to compute the set of value for the anomaly bound…) (the examiner asserts determining anomaly max and min to compute base on the start and end time (period) which is equivalent to determining score for time period of designated matric) and further see [0118-0120] for determining and comparison metric base on time period); and 
 	when it is determined that the designated anomaly score exceeds a designated threshold, storing the designated anomaly score in the database system (Ahad, e.g., [0109-0113] and [0138], “…monitored for a metric… log stream…a threshold may be defined for the metric…storage…anomalies related to storage usage…”) and further see [0156] disclose “log streams are analyzed offline to infer seasonal bounds for system-defined anomalies and discover undefined 
	To make records clearer regarding to the language of “determine anomaly score exceed a designated threshold” (although as stated above, Ahad functional disclose the feature of determine anomaly score exceed a designated threshold).
	However Brown, in an analogous art, discloses “determine anomaly score exceed a designated threshold” (Brown, e.g., [0221-0228], “…if the composite score is below a threshold score, it may not be associated with an incident, but if the composite score exceeds a threshold score, then it may be related to an incident…analyzing to determine the composite score associated with an incident based on one or more scoring scheme…comparing composite scores to historical composite scores (e.g., compared to score from a week, a month, or a year ago, etc.), comparing the composite score to a predetermined threshold score, or ranking the composite scores and selecting a predetermined number of top composite scores to present to an analyst for further review…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Brown and Ahad to analyzing the set of time series and detecting if there is any error/anomaly in the system if it falls below the predetermined score threshold to archiving correct or take appropriate action the problem or repairing, reconfiguring, or replacing hardware or software in a computing device before the system crash (Brown, e.g., [0222-228]). 

As per as claim 2, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 1, the method further comprising: 
 	performing seasonality detection on the metric stream to identify a plurality of season periods, one or more of the metric values varying systematically with the season periods (Ahad, e.g., [0012], [0017], [0090] and [0101], “…the anomaly bound is a seasonal bound defined for a user-defined anomaly. The set of values may include a polling interval value, a minimum measure of the metric, a soft limit for the metric, a maximum for the metric, a duration of consecutive occurrences of the anomaly, a start time when the seasonal bound is valid, and an end time when the seasonal bound is valid. Detecting the anomaly event may include determining whether the value of the metric satisfies the anomaly bound...”).
 
As per as claim 3, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 2, the method further comprising:  determining a respective annotation value for each of the identified season periods via dynamic historic window annotation, the annotation value being selected from a set of season period classification values (Ahad, e.g., [0012], [0017] and [0135-0136], disclose history or log file to identified season period) and further see [0078] disclose classification of anomalies and a hierarchical rule based on anomaly detection)). 

As per as claim 4, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 3, wherein each of the subset of comparison metric correlation matrices corresponds to a respective one of the identified season periods (Ahad, e.g., [0012], [0017], [0090] and [0101]). 

As per as claim 5, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 4, wherein the subset of metric correlation matrices are selected based on the annotation values (Ahad, e.g., [0012], [0017], [0078] and [0135-0136]).

As per as claim 6, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 2, wherein performing seasonality detection comprises applying seasonal and trend decomposition using Loess (Note that according to paragraph [0029] for instant application disclose “…decompose the metric streams…seasonal and trend decomposition using Loess approaches. From the decomposed metric streams, seasonality metadata may be determined for each of the retrieved metrics”, therefore for the examination purpose, the examiner interpret the Loess is decompose the metric streams) (Ahad, e.g., [0012], [0017], [00156-0157], “…log streams are analyzed offline to infer seasonal bounds for system-defined anomalies and discover undefined anomalies…monitor the number of threads running in a container and raise an anomaly event if it exceeds the normal values…then decomposed into trends and seasonal factors ..”).

As per as claim 7, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 1, wherein each of the metrics corresponds to a respective value measured at a computing system (Ahad, e.g., [0016-0017], [0103] and [0131]).  

As per as claim 8, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 7, wherein the computing system represents a portion of the on-demand computing services environment, the on-demand computing services environment configured to provide computing services to a plurality of service recipients via the internet (Ahad, e.g., [0046],  [0051] and [0192], “…a host of services …system on demand such as online …we-based…internet service…cloud service…servers…communication network such as the internet…”).

As per as claim 9, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 1, the method further comprising: 
 	determining a plurality of anomaly scores including the designated anomaly score, each of the anomaly scores corresponding with a respective time period (Brown, e.g., [0222-02228], “…comparing composite scores to historical composite scores (e.g., compared to score from a week, a month, or a year ago, etc.), comparing the composite score 1314 to a predetermined threshold score, or ranking the composite scores and selecting a predetermined number of top composite scores to present to an analyst for further review …”) and (Ahad, e.g., [0016-0018], [0118-0120], ; and 
 	determining a plurality of moving average anomaly scores, each moving average anomaly score representing a respective average of the anomaly scores associated with a respective time window (Ahad, e.g., [0012], [0017], [00156-0157]) and (Brown, e.g., [00222-0228]).

As per as claim 11, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 1, wherein the database system includes a dynamic-schema database in which database column attributes are dynamically determined based on object relational mapping (Ahad, e.g., [0092] and [0130] disclose database structure and determine object relation mapping). 

Claims 12-19 are  essentially the same as claims 1-9 and 11 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-9 and 11.

Claim 20 is essentially the same as claim 1 except that it set forth the claimed invention as a mon-transitory computer readable media rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahad (US PGPUB 2016/0350173, hereinafter Ahad), in view of Brown et al. (US PGPUB 2019/0207969, hereinafter Brown) and further in view of Bishop et al. (US PGPUB 2017/0075721, hereinafter Bishop).
As per as claim 10, the combination of Brown and Ahad disclose:
The computer-implemented method recited in claim 1, wherein the database system includes a multitenant database storing information associated with a plurality of tenants.
	The combination of Brown and Ahad disclose the database system with group, single, organization of tenant (Brown, e.g., [0042], [0051] and [0110]), but to make records clearer regarding to the language of “multitenant database storing information associated with a plurality of tenants”:
 	However Bishop, in an analogous art, discloses “multitenant database storing information associated with a plurality of tenants” ([0057], [0102-0104] and [0116-0123], “…a multi -tenant database system…the database system may be shared by one or more tenants…given database table may store rows for multiple tenants…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Bishop, Brown and Ahad to 

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to detecting computing system events (time series) based on metrics stored in database system.

a.	Barry et al. (US PAT 9,509,710, hereafter Barry); “Analyzing real-time streams of time-series data” disclose “analyzing a plurality of metrics associated with one or more real-time streams of time-series data. For each metric, a set of time-series data for an interval of time is received, and one or more feature values determined from data of the stream prior to the interval of time are retrieved”.
Barry further teaches analyzing a plurality of metrics associated with streams of time series data (figs. 2 and 4 associating with texts description), [col. 1, lines 59-65]).
Barry also teaches calculate the time period (interval) ([col. 2, lines 42-67]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163